Citation Nr: 0413974	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-01 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel











INTRODUCTION

The veteran served on active duty from October 1951 to June 
1953.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for the cause of the 
veteran's death.  The appellant, the veteran's spouse, filed 
a notice of disagreement (NOD) in November 2001, and a 
statement of the case (SOC) was issued in January 2002.  The 
appellant filed a substantive appeal in March 2002.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for service connection for the cause of the 
veteran's death is warranted, even though it will, 
regrettably, further delay a decision on the claim on appeal.

The Board notes that in November 2002, it undertook 
additional development of the claim under the provisions of 
38 C.F.R. § 19.9 (2002).  After the completion of the 
requested actions, the Board remanded the matter to the RO in 
September 2003.  At that time, it was noted that the 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
had been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, the Board returned the case to 
the RO for initial consideration of claim in light of the 
recently developed evidence

The Board points out, however, that as part of the Board's 
development of the claim, a February 2003 letter was sent to 
the appellant requesting information as to any non-VA medical 
facilities that had provided treatment to the veteran, along 
with an enclosed VA Form 21-4142 (Authorization and Consent 
to Release Information).  In March 2003, the appellant 
completed and returned this form, on which she provided the 
names and addresses of two physicians, Dr. R.N. Beck, and Dr. 
Frank Lee, Sr. of the Florence General Hospital, both located 
in Florence, South Carolina.  The appellant listed the former 
physician as deceased and the latter physician as having 
retired, but did not provide dates of treatment with respect 
to either physician.  Neither the Board nor the RO took any 
action in response to the submitted authorization forms.
 
Notwithstanding the appellant's notation on the authorization 
form that she had previously submitted all other information 
with respect to her claim, and a January 2004 statement in 
which she indicated that she had no further information to 
provide in support of her claim, the Board finds that the RO 
should provide to appellant another authorization and consent 
to release of information form, and request that she provide 
sufficient information (to include all dates of treatment) to 
enable the RO to at least attempt to obtain any outstanding 
records of medical treatment of the veteran from the offices 
of Drs. Beck and Lee, or their successors. See 38 U.S.C.A. 
§103A(a)(b).  If the appellant responds, the RO should 
undertake appropriate action based on that response.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to readjudicating the 
claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should furnish to the appellant 
another authorization and release of 
information form, and request that 
provide sufficient information (to 
include dates of treatment) to enable the 
RO to attempt to obtain, from the offices 
of Drs. Beck and Lee or their successors, 
outstanding records of medical treatment 
of the veteran.   

2.	If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.	After completing the requested 
actions, the RO should readjudicate the 
claim for service connection for the 
cause of the veteran's death in light of 
all pertinent evidence and legal 
authority.  
  
5.	If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant an appropriate supplemental 
SSOC (to include clear reasons and bases 
for all determinations) and afford her 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

